Citation Nr: 9922795
Decision Date: 08/12/99	Archive Date: 09/09/99

DOCKET NO. 96-43 305               DATE AUG 12, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to an effective date prior to August 18, 1993, for a
100 percent evaluation for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to January 1979.

In a rating action in October 1988, the veteran was granted service
connection for PTSD, evaluated as 50 percent disabling, effective
from November 19, 1986. The veteran did not perfect a timely appeal
to this rating action.

In a rating action in March 1991, the regional office confirmed the
50 percent evaluation for PTSD. The veteran was advised of this
rating, and he did not perfect a timely appeal.

In a rating action in October 1991, the regional office confirmed
and continued the 50 percent evaluation for PTSD. The veteran was
advised of this rating, and he did not timely appeal.

On August 18, 1993, a claim for a total rating by reason of
individual unemployability was received from the veteran. After a
Department of Veterans Affairs (VA) examination and other evidence
was received, the regional office, in a rating of January 1994,
assigned a 100 percent evaluation for PTSD, effective from August
18, 1993, date of reopened claim. The veteran appealed from this
latter rating action, indicating that he believed that he was
entitled to an effective date earlier than August 18, 1993, for the
100 percent evaluation for PTSD.

In an April 1998 decision, the Board of Veterans' Appeals (the
Board) determined that the veteran was entitled to a 100 percent
evaluation for PTSD, effective from December 22, 1992, but not
earlier. In a letter dated in April 1998, the veteran requested
reconsideration of the April 1998 Board decision. In December 1998,
the Acting Chairman of the Board ordered that the April 1998 Board
decision be vacated, and ordered reconsideration of the decision.

The present decision will now be decided by an enlarged panel of
the Board consisting of members who did not participate in the
previous April 1998 decision.

2 -

The present decision by the enlarged panel will be based on a de
novo review of the record, and will replace the April 1998
decision.

FINDINGS OF FACT

1. In a rating in October 1988, the regional office granted service
connection for PTSD, evaluating this disability as 50 percent
disabling, effective from November 19, 1986, date of claim. The
veteran did not appeal this rating action.

2. By a rating action in March 1991, the regional office denied an
increased rating in excess of 50 percent for PTSD. The regional
office confirmed and continued the 50 percent rating in October
1991.

3. There was a reasonable and rational basis, based on the evidence
of record, for the regional office to continue the 50 percent
evaluation for PTSD in the March 1991 and October 1991 rating
actions, and the veteran did not timely appeal these rating
actions.

4. On December 22, 1992, a VA psychological evaluation presented
indications that the veteran was unemployable due to PTSD.

5. On August 18, 1993, a formal claim for a total rating by reason
of individual unemployability was received from the veteran, and
evidence subsequently received showed that the veteran's PTSD was
totally disabling.

6. It was not factually ascertainable from the evidence of record
prior to December 22, 1992 that the veteran's PTSD was totally
disabling.

- 3 -

CONCLUSIONS OF LAW

1. The regional office rating actions in October 1988, March 1991,
and October 1991 determining that the veteran was entitled to a
rating of 50 percent, but not higher, for PTSD were not timely
appealed, and became final. 38 U.S.C.A.  5107, 7105 (West 1991); 38
C.F.R. 3.104, 3.105, 3.160, 20.200-20.202, 20.302 (1998).

2. The regional office rating actions March 1991 and October 1991
determining that the veteran was entitled to a rating of 50
percent, but not higher, for PTSD, were not clearly and
unmistakably erroneous. 38 U.S.C.A. 5107, 7105; 38 C.F.R. 3.104,
3.105.

3. A December 22, 1992, VA psychological evaluation was an informal
claim for an increased disability rating for the veteran's PTSD. 38
C.F.R. 3.157(b) (1998).

4. Since the evidence introduced on and after December 22, 1992,
initially showed that an increase in disability had occurred, and
constituted a reopened claim, the effective date for a 100 percent
evaluation for PTSD is December 22, 1992, but not earlier. 38
U.S.C.A. 5107,5110,7105 (West 1991); 38 C.F.R. 3.104,3.105, 3.150,
3.151, 3.156, 3.157, 3.160, 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran has maintained that Social Security found
him entitled to Social Security disability benefits effective from
mid 1985, and that there is ample evidence in the VA records to
show that he was unable to work and totally disabled from mid 1985.
He contends that the evidence entitles him to a total rating for
PTSD prior to August 1993, and specifically, from the date of his
initial claim for service connection for PTSD in November 1986. He
contends that he filed an informal claim for a total rating by
reason of individual unemployability earlier than 1993, when he
filed a statement by the Bootheel Mental Health Center and when

- 4 -

other evidence showed that he was unemployed. He further contends
that there was clear error in the March 1991 rating decision
assigning a 50 percent evaluation, and impliedly the October 1991
rating, because the 50 percent evaluation was based on the VA
examination of December 1990. Specifically, he maintains that this
examination indicated that he was incompetent to handle his funds,
yet the regional office continued to rate him as only 50 percent
disabled.

I. Background

An initial claim for service connection for physical disability was
received from the veteran in February 1982.

In a rating in April 1983, the regional office granted service
connection for residuals of a shell fragment wound to the lower
back. This disability was evaluated as 10 percent disabling,
effective from February 11, 1982, date of claim. The rating action
in April 1983 also granted service connection for hypertension.

A claim for a permanent and total disability rating for pension was
received from the veteran in September 1985 in which he noted that
he had become totally disabled in August 1985 as the result of
recent treatment and surgery for gastrointestinal disease. Hospital
records were received showing the veteran's hospitalization in
August and September 1985 at a VA medical facility for a
cholecystectomy, with complications.

In November 1985, the regional office denied the veteran's claim
for a permanent and total disability rating for pension. The
veteran was advised of this rating action, and he did not appeal.

In November 1986, a claim for service connection for PTSD was
received from the veteran.

On a VA examination in January 1987, the veteran provided an
account of his Vietnam combat experiences. The examination showed
that he was depressed, and

- 5 -

that he was having problems with his former wife and financial
matters. It was indicated that he was unemployed, but that he had
been rejected for Social Security disability benefits. There was a
history of alcohol abuse. Mental status examination showed that
speech was relevant, logical, and coherent. Mood was depressed. It
was the opinion of the examiner that the veteran did not describe
the full criteria for post-traumatic stress disorder. There were no
major cognitive deficits present. The diagnosis was dysthymic
reaction, chronic.

The social services survey in January 1987 reviewed the veteran's
service history, medical problems, and vocational history. It was
indicated that the veteran showed no vegetative symptoms of
depression, but that he did experience some social isolation and
apathy. He related most of his problems not to his combat
experience, but to marital problems and conflict with military
authorities. He reported no PTSD symptoms affecting his employment.
He reported an unstable job history, with his last employment in
1985. It was believed that he was experiencing considerable stress
with depression, and exacerbation of stomach and back pain.

The veteran was hospitalized at a VA medical facility for two days
in early February 1987 for evaluation of various physical
complaints, fatigue, and an inability to do anything. Evaluation
resulted in the diagnosis of stress.

In a rating action in February 1987, the regional office denied
service connection for PTSD and for dysthymic reaction. The veteran
appealed the denial of service connection for PTSD.

In October 1987, the Board remanded the veteran's appeal to the
regional office to obtain additional information, including a
statement from a private clinic, the Missouri Bootheel Mental
Health Center, and for further examination of the veteran.

In January 1988, the Bootheel Mental Health Center indicated that
they had seen the veteran only a few times, and that a diagnosis
had been deferred.

- 6 -

On a VA examination in August 1988, a social and industrial survey
was conducted. The veteran reported that he had a high school
education, that he worked in the communications and electronics
field between 1967 and 1983, and that he had not worked since 1985.
He also indicated that he had applied for Supplemental Security
Income Benefits. He noted that he had been receiving therapy for
his psychological problems for several months.

On psychiatric evaluation, the veteran's history was again
reviewed. There was evidence of anxiety, depression, and fear of
loss of control, with a history of rage. He also noted withdrawal
from social and occupational contact with others. He reported that
he would spend his time at home, sometimes talking to a neighbor.
The diagnosis was PTSD.

In a rating in October 1988, service connection was granted for
PTSD, evaluated as 50 percent disabling, effective from November
19, 1986, date of claim. The veteran was advised of this rating
action, and he did not timely appeal.

In March 1989, the veteran submitted a claim for service connection
for dysthymia, noting that he had recently been awarded Social
Security benefits. In a rating action in June 1989, the regional
office denied service connection for dysthymia. The veteran was
advised of this rating determination, and he did not timely appeal.

A VA examination for rating purposes was conducted in December
1990, to evaluate the veteran's service-connected conditions. The
physical and orthopedic examinations resulted in the diagnoses of
mild hypertension, residuals of shrapnel injury to the lower back,
and degenerative disc disease of the lumbar spine, unrelated to the
shrapnel injury.

On a psychiatric examination in December 1990, the veteran admitted
to previous alcohol abuse and continuing drinking of approximately
2 six packs of beer for a two week period. He indicated that he had
not worked since 1985 when he had surgery for a gastrointestinal
problem. He described a low energy level since such surgery. There
was evidence of anxiety, depression, rage, irritability, and

- 7 -

symptoms relating to PTSD. The diagnosis was PTSD, dysthymia, and
alcohol abuse versus dependence. The examiner expressed the opinion
that the veteran was suffering severely from these symptoms, that
this was one of the worst cases of PTSD he had seen, and that he
believed that the veteran was incapable of handling funds on his
own because it seemed as if his drinking increased when he had more
money.

In a rating action in March 1991, the veteran's rating for PTSD was
continued at the 50 percent rate. The regional office increased the
veteran's rating for hypertension from 0 percent to 10 percent,
effective from December 13, 1990, but this did not change the
combined evaluation. The regional office, based on the opinion of
the December 1990 psychiatric examiner, proposed to rate the
veteran incompetent.

The regional office then sent notice to the veteran of the
continuance of the 50 percent rating for PTSD, and provided notice
that there was a proposal to rate him incompetent to receive VA
benefits.

In May and June 1991, information was received indicating that the
veteran wished to contest the proposed action to rate him as
incompetent. He submitted evidence about his ability to handle his
financial affairs.

The veteran also submitted a statement from a clinical psychologist
who interviewed him and provided him with psychological testing to
learn whether he was capable of performing academically at a
college level. The veteran was interested in pursuing a college
education. The results of such testing indicated that the veteran
was intellectually capable of attending college and to function at
a skilled technical to paraprofessional level. There was a question
whether he was emotionally equipped to handle the stress of college
work. His progress, in this regard, would be improved, according to
the clinical psychologist, if he underwent therapy, which he did
not want to try.

In a rating action in October 1991, the regional office determined
that the veteran was competent to handle his VA funds. The regional
office also continued the

8 -

rating of 50 percent for PTSD. In a letter in October 1991, the
veteran was advised of the determination that he was competent for
VA purposes, and that the rating for PTSD was continued at the 50
percent rate. He did not timely appeal from this determination.

A claim for a total rating by reason of individual unemployability
due to service-connected disability was received from the veteran
on August 18, 1993. On this claim, the veteran reported that he had
last worked in 1985, and that he was unable to hold any type of
employment because of gastrointestinal surgery in 1985. He reported
that he had worked as telephone installer and electrician for
several years prior to becoming disabled.

Pursuant to this claim for increased benefits, VA outpatient
treatment reports for 1993 were received. Also received was a
report of a VA psychological evaluation dated on December 22, 1992.
The psychological testing showed severe depression, suicidal
ideation, irritability, tearfulness, guilt, an inability to make
decisions, and withdrawal from significant others. The veteran
noted that his third marriage was very shaky. The diagnosis was
PTSD, and the prognosis was guarded.

The VA outpatient treatment reports in early June 1993 indicate
that the veteran was separated from his spouse, that he felt that
he was "at the end of his rope," and that he was severely
depressed. The diagnostic assessment was multi symptom problems
with complaints compatible with depression. Hospitalization was
recommended.

The veteran was hospitalized for several days in June 1993.
Physical problems and problems with depression and rages were
noted. A psychology consultation was ordered to evaluate his
problems and clarify the diagnosis, but he left the hospital
against medical advice before the psychological consultation could
be conducted.

On a VA psychiatric examination in September 1993, social and
industrial information was received. Psychiatric evaluation
resulted in a diagnosis of PTSD, with ma or depression,
unemployable. The examination showed that the veteran

9 -

stayed idle, sedentary, and solitary most of the time. Affect was
sullen, depressed, and angry. Content of thought included feelings
of futility, and there were symptoms of flashbacks, panic, and
depressive episodes.

In a rating action in January 1994, the regional office granted a
100 percent evaluation for PTSD, effective from August 18, 1993,
date of reopened claim.

Thereafter, the veteran requested an earlier effective date for the
award of the 100 percent evaluation for PTSD. He submitted Social
Security records showing that he had been awarded Social Security
disability benefits from mid 1985 on the basis of physical
disabilities and psychological disabilities.

II. Analysis

An original claim is defined as an initial application for benefits
in a form prescribed by the Secretary for the Department of
Veterans Affairs. A finally adjudicated claim is an application
which has been allowed or disallowed by the regional office, the
action having become final by the expiration of one year after the
date of notice of an award or disallowance. A reopened claim is
defined as any application for a benefit received after final
disallowance of an earlier claim. 38 C.F.R. 3.160.

Any communication or action indicating an intent to apply for one
or more benefits under the laws administered by the Department of
Veterans Affairs from a claimant, his or her representative, or
some person acting as next of friend, may be considered an informal
claim. On receipt of an informal claim, if a formal claim is filed
within one year from that date, it will be considered filed as of
the date of receipt of the informal claim. 38 C.F.R. 3.155.

Once a formal claim for pension or compensation has been allowed or
a formal claim for compensation disallowed, a report of VA
examination, hospitalization, or outpatient treatment will be
accepted as an informal claim for increased benefits. 38 C.F.R.
3.157(b).

- 10-

An appeal consists of a timely filed notice of disagreement in
writing and, after a statement of the case has been furnished, a
timely filed substantive appeal. 38 C.F.R. 20.200. Except in a
simultaneously contested claim, a claimant must file a notice of
disagreement with a determination by the regional office within one
year from the date that the agency mails notice of determination to
him. Otherwise, that determination will become final. 38 C.F.R.
20.302.

A decision of a duly constituted rating agency that is final shall
not be subject to revision on the same factual basis. Previous
determinations that are final, including decisions of service
connection, will be accepted as correct in the absence of clear and
unmistakable error. 38 C.F.R. 3.104, 3.105.

Unless otherwise provided, the effective date of an award based on
an original claim, claim reopened after final adjudication, or a
claim for an increase, shall be fixed in accordance with the facts
found, but shall not be earlier than the date of receipt of
application therefor. The effective date of an award of increased
compensation shall be the earliest date as of which it is
ascertainable that an increase in disability had occurred, if the
application is received within one year from such date. 38 U.S.C.A.
5110; 38 C.F.R. 3.400.

A determination that there was clear and unmistakable error in a
rating decision must be based on the record and the law that
existed at the time of the adjudication in question. Clear and
unmistakable errors are those errors that are undebatable. A
decision would need to be arbitrary and capricious. It is the kind
of error, of fact or of law, that when called to the attention of
later reviewers compels the conclusion, to which reasonable minds
could not differ, that the result would have been manifestly
different but for the error. Fugo v. Brown, 6 Vet.App. 40 (1993).
If there is a plausible or rational reason for the rating decision,
then it cannot be clearly and unmistakably erroneous.

In this case, the regional office granted service connection for
PTSD in a rating action in October 1988. The regional office
assigned a 50 percent evaluation for

this disability, effective from November 19, 1986. The veteran was
advised of this rating determination, and he did not perfect a
timely appeal. This rating action is final.

The veteran has not specifically claimed that there was clear and
unmistakable error in the October 1988 rating decision. He has made
a general contention that the regional office disregarded his
unemployment prior to the January 1994 rating action. At this time,
without specificity, this general contention does not raise a
specific claim for clear and unmistakable error in the October 1988
rating action. There is no specific allegation that there was clear
and unmistakable error in law or fact in this rating decision. Fugo
v. Brown, supra, Luallen v. Brown, 8 Vet. App. 92 (1995).

In rating actions in March 1991 and October 1991, the regional
office determined that the veteran was entitled to a rating of 50
percent for PTSD, but not higher. He was advised of these rating
determinations, and he did not perfect a timely appeal.

The veteran has raised the argument that there was clear and
unmistakable error in these 1991 rating actions, particularly the
March 1991 rating. He claims that the regional office weighed part
of the evidence in the March 1991 rating, but did not fully weigh
that part of the evidence which led to the regional office
attempting to declare that he was incompetent to handle his
financial affairs. He also claims that the regional office did not
take into account his lack of employment since 1985, and that the
regional office disregarded an informal claim for unemployability
that was present from the evidence in the 1990 VA examination and
prior evidence.

As to these contentions, a claim of clear and unmistakable error in
a prior adjudicative action based on a contention that the regional
office improperly weighed and evaluated the evidence can never rise
to the stringent definition of clear and unmistakable error. Fugo
v. Brown, supra. Secondly, a failure to fulfill the duty to assist
cannot constitute clear and unmistakable error. See Caffrey v.
Brown, 6 Vet. App. 377, 383-4 (1994). In this regard, the
constructive notice doctrine announced in Bell v. Derwinski, 2
Vet.App. 611 (1992) does not have

- 12 -

retroactive effect for adjudications prior to this decision in
1992. See Damrel v. Brown, 6 Vet.App 242, 246, (1994).

Finally, in reviewing the March 1991 rating determination, it is
noted that the prior evidence of record showed that the veteran
ceased work after gastrointestinal surgery in 1985. The records
from the Bootheel Mental Health Center indicated that they had seen
the veteran only a few times, and that a diagnosis had been
deferred. In addition, the December 1990 VA examination showed a
history of alcohol abuse that was continuing. The veteran did show
PTSD symptoms on this examination, as well as evidence of anxiety,
depression, rage, and irritability. The examiner did state that it
was one of the worst cases of PTSD that he had seen.

However, there was no evidence of suicidal ideation, total
isolation, hallucinations, or other totally disabling symptoms
bordering on gross repudiation of reality with disturbed thought.
Cognition was intact, and the veteran was fully oriented. There was
no findings sufficient to demonstrate that the PTSD caused him to
be unable to obtain or retain employment. The veteran did not
exhibit symptoms and manifestations of PTSD that were productive of
severe social and industrial incapacity either. The examiner
specifically expressed the opinion that the veteran was not capable
of handling his funds because of his drinking, not the PTSD.

Thus, the evidence of record showed unemployment since 1985 because
of nonservice-connected disability, and showed a questionable lack
of capacity to handle funds because of the veteran's alcohol abuse.
The remainder of the examination did not clearly and unmistakably
demonstrate that the veteran was 100 percent disabled or
unemployable as the result of his PTSD. There was a reasonable and
plausible basis, based on the evidence then of record, that the
veteran's PTSD caused no more than considerable industrial and
social impairment. Or, to state it another way, the rating was a
matter of judgment. There was a rational basis for the rating in
March 1991, and such rating was not arbitrary and capricious. The
same reasoning is true for the October 1991 rating decision.

13 -

The veteran underwent psychological testing at the VA outpatient
treatment department on December 22, 1992. This was followed by a
formal claim for an increased evaluation for PTSD in August 1993.
The information received as the result of the VA psychological
evaluation in December 1992, other outpatient treatment reports in
June 1993, and the psychiatric examination in September 1993,
established that the veteran was entitled to a 100 percent
evaluation for PTSD.

Specifically, the psychological testing on December 22, 1992 showed
severe guilt, depression, suicidal ideation, irritability,
tearfulness, an inability to make decisions, and withdrawal from
significant others. The June 1993 outpatient treatment reports
showed that the veteran was "at the end of his rope." The September
1993 examination showed feelings of futility, symptoms of
flashbacks, panic, and depressive episodes, and the examiner's
opinion that the veteran was unemployable because of his PTSD. The
symptoms and manifestations shown initially on the VA psychological
evaluation on December 22, 1992, continued in 1993, at which point
a VA physician expressed the opinion that he was unemployable due
to PTSD symptoms.

As a result, the VA psychological evaluation on December 22, 1992
can be considered an informal claim for an increased rating for
PTSD, and this informal claim was perfected by a formal claim
within one year. The prior rating actions of March 1991 and October
1991 indicating that the veteran was entitled to a 50 percent
evaluation for PTSD were final, and were not clearly and
unmistakably erroneous. Pursuant to 38 C.F.R. 3.400 and 3.157, the
veteran reopened his claim for increased benefits on December 22,
1992. The evidence on this date, and the evidence subsequently
received, established entitlement to a 1 00 percent evaluation for
PTSD.

Therefore, the date for the award of 100 percent evaluation for
PTSD is effective from December 22, 1992, date of reopened claim,
when it was first ascertainable that an increase in the disability
had occurred. This is the first date that the increased rating of
100 percent can be awarded, in view of the prior unappealed and
final rating actions.

- 14 -

The Board has considered the veteran's contentions that he was
disabled for Social Security purposes in 1985. However, it is noted
that such Social Security payments were based on both service
connected and nonservice connected disabilities. A total rating
based on individual unemployability can only be assigned when a
veteran's service-connected disabilities prevent him from pursuing
gainful employment. In this regard, the evidence of record,
including the Social Security records, show that the veteran
stopped work only after gastrointestinal surgery, (a nonservice
connected disability), in mid 198 5, and that, as just indicated,
Social Security disability was based both on physical nonservice
connected and psychological problems. In any event, the veteran's
Social Security records were not made part of the record until
after the veteran reopened his claim for an increased rating in
December 1992. The earliest date from which a total rating for PTSD
can be made effective is December 22, 1992, date of reopened claim.

ORDER

Entitlement to an effective date of December 22, 1992, for a 100
percent evaluation for PTSD is warranted. To this extent, the
appeal is granted subject to regulations relating to the award of
monetary benefits.

Entitlement to an effective date prior to December 22, 1992, for a
100 percent evaluation for PTSD, is not warranted. To this extent,
the benefits are denied.

RENEE M. PELLETIER            
Member, Board of Veterans' Appeals

DEREK R.BROWN 
Member, Board of Veterans' Appeals      

ROBERT D. PHILIPP 
Member, Board of Veterans' Appeals

15 - 


Citation Nr: 9810789  
Decision Date: 04/08/98    Archive Date: 04/28/98

DOCKET NO.  96-43 305 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 18, 1993, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Associate Counsel



INTRODUCTION

The appellant had active military service from August 1967 to 
January 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
entitlement to an effective date earlier than August 18, 
1993, for a total disability evaluation for PTSD.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veteran 
is entitled to a 10 percent schedular evaluation for PTSD 
effective from 1985 when the veteran was last employed on 
that date.  It is also asserted that the veteran was found to 
be disabled by the Social Security Administration prior to 
August 18, 1993, and the VA should also recognize his 
unemployability as of that time. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports 
entitlement to an effective date of December 22, 1992, for a 
100 percent rating for the veterans PTSD, but that the 
preponderance of the evidence is against entitlement to a 100 
percent rating prior to December 22, 1992. 


FINDINGS OF FACT

1.  By rating decision in October 1988, service connection 
was established for PTSD, and a 50 percent rating was 
assigned effective from November 1986. 

2.  By rating decision in October 1991, the RO denied 
entitlement to disability rating in excess of 50 percent for 
the veterans PTSD; the veteran did not initiate an appeal 
from that determination.  

3.  On December 22, 1992, the veteran underwent a VA 
psychological evaluation which showed that the veteran was 
unemployable due to his service-connected PTSD.

4.  It is not factually ascertainable from evidence of record 
prior to December 22, 1992, that the veterans PTSD rendered 
him unemployable prior to that date. 


CONCLUSIONSOF LAW

1.  The October 1991 rating decision which denied entitlement 
to a disability rating in excess of 50 percent for the 
veterans PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  The report of the December 22, 1992, VA psychological 
evaluation constituted an informal claim for entitlement to 
an increased disability rating for the veterans PTSD.  38 
C.F.R. 3.157(b) (1997). 

3.  The criteria for an effective date for a 100 percent 
rating for PTSD effective from  December 22, 1992, have been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.157, 3.400 
(1997).

4.  The criteria for an effective date for a 100 percent 
rating for PTSD effective prior to December 22, 1992, have 
not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.157, 
3.400 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On August 18, 1993, the veteran submitted a formal claim of 
entitlement to a total disability evaluation based on 
unemployability.  By a rating decision issued in January 
1994, the veteran was granted a 100 percent schedular 
evaluation for PTSD, and the RO determined that August 18, 
1993 (the date of receipt of the veterans formal claim) was 
the proper effective date for that award.  The veteran, 
however, contends that the total schedular evaluation should 
be retroactive to 1985, when he last worked.  

The statutory provisions governing assignment of the 
effective date of an award provide that, where an award is 
based on a claim for an increased evaluation for a disability 
for which service connection has already been granted, the 
effective date of the award will be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1997); 38 C.F.R. § 3.400 
(1997).

By regulation, any communication or action, indicating an 
intent to apply for one or more benefits, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Further, the 
regulations provide that once a formal claim for compensation 
has been allowed, a report of outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits and the date of the 
claim will be the date of the examination or admission.  38 
C.F.R. § 3.157(b)(1). 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred or 
the date of claim, whichever is later.  However, the 
effective date will be the date it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year of such date; otherwise, the 
effective date will be not earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

Historically, in September 1985, the veteran submitted a 
claim for nonservice-connected pension, on the basis that he 
was unable to work as a result of the combination of all of 
his medical disorders and disabilities, including two 
service-connected disabilities, hypertension and residuals of 
a shell fragment wound.  The claim of entitlement to 
nonservice-connected pension was denied.  

By rating decision in October 1988, service connection was 
established for PTSD, and a 50 percent rating was assigned.  
For purpose of the present case, the Board observes that a 
claim for entitlement to rating in excess of 50 percent was 
denied by rating decision in October 1991.  Although the 
veteran was notified of that determination and advised of 
appellate rights and procedures, he did not initiate an 
appeal.  Accordingly, the October 1991 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.  This is 
significant for purposes of the present appeal in since as a 
general rule, the finality of a prior rating decision 
precludes assignment of an effective date prior to the date 
of that rating decision. 

One exception to the general rule on finality involves a 
finding of clear and unmistakable error.  38 C.F.R. § 3.105.  
The Board notes the veterans argument that he is entitled to 
a retroactive total schedular evaluation for PTSD because he 
has been unable to work since 1985.  However, this is a very 
general contention and does not in any manner detail his 
contentions with any specificity so as to raise a specific 
claim for clear and unmistakable error.  See Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162, 
163 (1994); see also Luallen v. Brown, 8 Vet. App. 92 (1995). 

Turning to the record, the Board observes that a VA 
psychological evaluation was conducted on December 22, 1992.  
That evaluation reflected, in essence, that the veterans 
PTSD was severe, as reflected by the recommendation that the 
veteran be considered for inpatient treatment, and reflected 
that the veteran was unemployable.  The Board finds that this 
December 22, 1992, VA evaluation meets the criteria for an 
informal claim, because the report of that evaluation clearly 
concerns PTSD, a disability for which service connection was 
in effect.  38 C.F.R. § 3.157(b).  The Board further finds 
that the date of receipt of that informal claim is defined by 
regulation as December 22, 1992, the date of that outpatient 
examination, even though the RO apparently did not actually 
consider that report until the veteran submitted a formal 
claim in August 1993.  Id.

The regulations further state, as noted above, that the 
effective date of an increase in disability is the date on 
which the increase is factually ascertainable, if a claim is 
received within one year of that increase.  38 C.F.R. 
§ 3.400(o)(2).  In this case, the veterans claim is defined 
by regulation as having been received on December 22, 1992, 
since he thereafter submitted a formal claim within one year 
as required under 38 C.F.R. § 3.155.  The final question 
before the Board, then, is whether the veterans increase in 
disability due to PTSD was ascertainable within one year 
prior to submission of the December 1992 claim.  

In this case, there is no clinical evidence of record as to 
the severity of the veterans PTSD during the year prior to 
the December 1992 VA evaluation, nor does the veteran contend 
that such evidence is available.  A December 1990 private 
examination report submitted by the veteran reflects that he 
was not receiving psychiatric therapy or medications at that 
time, and that the veteran stated he did not wish to pursue 
therapy because he believed that such therapy made him feel 
worse, not better.  The December 1992 VA evaluation 
recommended that the veteran receive therapy for PTSD, but 
did not reference any ongoing therapy.  VA outpatient records 
dated in 1992 reflect that the veteran sought that treatment 
on an unscheduled basis, and do not reflect that the veteran 
was receiving any ongoing treatment.  Thus, it is not 
factually ascertainable form the evidence of record that the 
veterans service-connected PTSD increased in severity within 
the year prior to the December 1992 evaluation, nor does it 
appear that there is there is clinical evidence for that 
period.  The date of a December 22, 1992, VA evaluation is, 
therefore, the proper effective date for an increase in the 
veterans evaluation to a total rating for PTSD.  

The Board does recognize the veterans contentions regarding 
the fact that the veteran was found to be disabled for Social 
Security purposes in 1985.  However, assuming arguendo that 
records associated with that claim would have warranted a 
higher rating for the veterans PTSD for VA purposes, the 
fact is that Social Security records (other than VA medical 
records considered by that agency in connection with that 
claim) and the notice of the Social Security determination 
were not received until 1996.  As such, they would not 
provide any basis for finding that an effective date prior to 
December 22, 1992, is warranted. 

The Board has considered the veterans claim under the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a more favorable determination. 


ORDER

Entitlement to an effective date of December 22, 1992, for a 
100 percent rating for PTSD is warranted.  To this extent, 
the appeal is granted. 

Entitlement to an effective date prior to December 22, 1992, 
for a 100 percent rating for PTSD is not warranted.  To this 
extent, the appeal is denied. 



           
     ALAN S. PEEVY
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -

Citation Nr: 9810789  
Decision Date: 04/08/98    Archive Date: 04/28/98

DOCKET NO.  96-43 305 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 18, 1993, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Associate Counsel



INTRODUCTION

The appellant had active military service from August 1967 to 
January 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
entitlement to an effective date earlier than August 18, 
1993, for a total disability evaluation for PTSD.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veteran 
is entitled to a 10 percent schedular evaluation for PTSD 
effective from 1985 when the veteran was last employed on 
that date.  It is also asserted that the veteran was found to 
be disabled by the Social Security Administration prior to 
August 18, 1993, and the VA should also recognize his 
unemployability as of that time. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports 
entitlement to an effective date of December 22, 1992, for a 
100 percent rating for the veterans PTSD, but that the 
preponderance of the evidence is against entitlement to a 100 
percent rating prior to December 22, 1992. 


FINDINGS OF FACT

1.  By rating decision in October 1988, service connection 
was established for PTSD, and a 50 percent rating was 
assigned effective from November 1986. 

2.  By rating decision in October 1991, the RO denied 
entitlement to disability rating in excess of 50 percent for 
the veterans PTSD; the veteran did not initiate an appeal 
from that determination.  

3.  On December 22, 1992, the veteran underwent a VA 
psychological evaluation which showed that the veteran was 
unemployable due to his service-connected PTSD.

4.  It is not factually ascertainable from evidence of record 
prior to December 22, 1992, that the veterans PTSD rendered 
him unemployable prior to that date. 


CONCLUSIONSOF LAW

1.  The October 1991 rating decision which denied entitlement 
to a disability rating in excess of 50 percent for the 
veterans PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  The report of the December 22, 1992, VA psychological 
evaluation constituted an informal claim for entitlement to 
an increased disability rating for the veterans PTSD.  38 
C.F.R. 3.157(b) (1997). 

3.  The criteria for an effective date for a 100 percent 
rating for PTSD effective from  December 22, 1992, have been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.157, 3.400 
(1997).

4.  The criteria for an effective date for a 100 percent 
rating for PTSD effective prior to December 22, 1992, have 
not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.157, 
3.400 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On August 18, 1993, the veteran submitted a formal claim of 
entitlement to a total disability evaluation based on 
unemployability.  By a rating decision issued in January 
1994, the veteran was granted a 100 percent schedular 
evaluation for PTSD, and the RO determined that August 18, 
1993 (the date of receipt of the veterans formal claim) was 
the proper effective date for that award.  The veteran, 
however, contends that the total schedular evaluation should 
be retroactive to 1985, when he last worked.  

The statutory provisions governing assignment of the 
effective date of an award provide that, where an award is 
based on a claim for an increased evaluation for a disability 
for which service connection has already been granted, the 
effective date of the award will be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1997); 38 C.F.R. § 3.400 
(1997).

By regulation, any communication or action, indicating an 
intent to apply for one or more benefits, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Further, the 
regulations provide that once a formal claim for compensation 
has been allowed, a report of outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits and the date of the 
claim will be the date of the examination or admission.  38 
C.F.R. § 3.157(b)(1). 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred or 
the date of claim, whichever is later.  However, the 
effective date will be the date it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year of such date; otherwise, the 
effective date will be not earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

Historically, in September 1985, the veteran submitted a 
claim for nonservice-connected pension, on the basis that he 
was unable to work as a result of the combination of all of 
his medical disorders and disabilities, including two 
service-connected disabilities, hypertension and residuals of 
a shell fragment wound.  The claim of entitlement to 
nonservice-connected pension was denied.  

By rating decision in October 1988, service connection was 
established for PTSD, and a 50 percent rating was assigned.  
For purpose of the present case, the Board observes that a 
claim for entitlement to rating in excess of 50 percent was 
denied by rating decision in October 1991.  Although the 
veteran was notified of that determination and advised of 
appellate rights and procedures, he did not initiate an 
appeal.  Accordingly, the October 1991 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.  This is 
significant for purposes of the present appeal in since as a 
general rule, the finality of a prior rating decision 
precludes assignment of an effective date prior to the date 
of that rating decision. 

One exception to the general rule on finality involves a 
finding of clear and unmistakable error.  38 C.F.R. § 3.105.  
The Board notes the veterans argument that he is entitled to 
a retroactive total schedular evaluation for PTSD because he 
has been unable to work since 1985.  However, this is a very 
general contention and does not in any manner detail his 
contentions with any specificity so as to raise a specific 
claim for clear and unmistakable error.  See Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162, 
163 (1994); see also Luallen v. Brown, 8 Vet. App. 92 (1995). 

Turning to the record, the Board observes that a VA 
psychological evaluation was conducted on December 22, 1992.  
That evaluation reflected, in essence, that the veterans 
PTSD was severe, as reflected by the recommendation that the 
veteran be considered for inpatient treatment, and reflected 
that the veteran was unemployable.  The Board finds that this 
December 22, 1992, VA evaluation meets the criteria for an 
informal claim, because the report of that evaluation clearly 
concerns PTSD, a disability for which service connection was 
in effect.  38 C.F.R. § 3.157(b).  The Board further finds 
that the date of receipt of that informal claim is defined by 
regulation as December 22, 1992, the date of that outpatient 
examination, even though the RO apparently did not actually 
consider that report until the veteran submitted a formal 
claim in August 1993.  Id.

The regulations further state, as noted above, that the 
effective date of an increase in disability is the date on 
which the increase is factually ascertainable, if a claim is 
received within one year of that increase.  38 C.F.R. 
§ 3.400(o)(2).  In this case, the veterans claim is defined 
by regulation as having been received on December 22, 1992, 
since he thereafter submitted a formal claim within one year 
as required under 38 C.F.R. § 3.155.  The final question 
before the Board, then, is whether the veterans increase in 
disability due to PTSD was ascertainable within one year 
prior to submission of the December 1992 claim.  

In this case, there is no clinical evidence of record as to 
the severity of the veterans PTSD during the year prior to 
the December 1992 VA evaluation, nor does the veteran contend 
that such evidence is available.  A December 1990 private 
examination report submitted by the veteran reflects that he 
was not receiving psychiatric therapy or medications at that 
time, and that the veteran stated he did not wish to pursue 
therapy because he believed that such therapy made him feel 
worse, not better.  The December 1992 VA evaluation 
recommended that the veteran receive therapy for PTSD, but 
did not reference any ongoing therapy.  VA outpatient records 
dated in 1992 reflect that the veteran sought that treatment 
on an unscheduled basis, and do not reflect that the veteran 
was receiving any ongoing treatment.  Thus, it is not 
factually ascertainable form the evidence of record that the 
veterans service-connected PTSD increased in severity within 
the year prior to the December 1992 evaluation, nor does it 
appear that there is there is clinical evidence for that 
period.  The date of a December 22, 1992, VA evaluation is, 
therefore, the proper effective date for an increase in the 
veterans evaluation to a total rating for PTSD.  

The Board does recognize the veterans contentions regarding 
the fact that the veteran was found to be disabled for Social 
Security purposes in 1985.  However, assuming arguendo that 
records associated with that claim would have warranted a 
higher rating for the veterans PTSD for VA purposes, the 
fact is that Social Security records (other than VA medical 
records considered by that agency in connection with that 
claim) and the notice of the Social Security determination 
were not received until 1996.  As such, they would not 
provide any basis for finding that an effective date prior to 
December 22, 1992, is warranted. 

The Board has considered the veterans claim under the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a more favorable determination. 


ORDER

Entitlement to an effective date of December 22, 1992, for a 
100 percent rating for PTSD is warranted.  To this extent, 
the appeal is granted. 

Entitlement to an effective date prior to December 22, 1992, 
for a 100 percent rating for PTSD is not warranted.  To this 
extent, the appeal is denied. 



           
     ALAN S. PEEVY
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
